Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 1/10/22. Claims 1, 3-4, 6-9, and 12-13 are pending and under examination.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not use the term “identical”, whereas claim 3 requires “two identical” antibodies.

Withdrawn Rejections
The rejection of claim  6 under §112(b) is withdrawn in light of the amendments.
The rejection of claim 7 under §112(b) is also withdrawn. Applicant argues that d2 is not a registered tradename. However, Bidinosti (previously cited) denotes it as such (p.33692 C2). However, a review of the trademark database could not confirm that d2 is a tradename and most art which discloses d2 does so without the ® associated with the term. On the whole, it would appear that Bidinosti used the ® inaccurately, and that d2 is not a tradename or trademark.
The rejection of claims 3-7 under §112(b) is withdrawn in light of the amendments.
The §102 rejection are withdrawn in light of the amendments.
The §103 rejection over Foulds in view of Bidinosti is withdrawn in light of the amendments.
The double patenting rejection is withdrawn. In light of the new amendments, such a rejection is no longer considered warranted. The reference document make no disclosure of, e.g., TR-FRET. While such techniques would have been obvious as described below, the reference claims are nevertheless to a composition of matter and the instant method is now considered distinct enough to overcome the double patenting rejection.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-9, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection necessitated by amendment.
Claim 1 provides the method is “for diagnosing alpha-synucleinopathies or for monitoring the treatment response of a medicament used to treat alpha-synucleinopathies”. When reading the preamble in the context of the entire claim, it is unclear if this recitation is limiting and, if so, what those limitations are, because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. 
The body of the claim could stand on its own as one could practice all of the claimed method steps. However, the claim ends with “applying the sample to a luminescence assay”. While this will result in detection of the target, this does not necessarily result in a diagnosis or treatment monitoring. Further, comparing to a control is entirely optional, and it is unclear how any form of diagnosis is meant to be achieved if the results are never compared to known values (a control). The previous claim was a method of detecting α-syn, but there is no clear limitation which would distinguish one using the instant method steps for detecting α-syn but not using that detection for diagnosis or monitoring.
This is further confused by claims such as claims 3 and 4. Claims 3 and 4, while depending from claim 1, recite that the method is “for detecting aggregated alpha-synuclein in a sample” or “for detecting phosphorylated alpha-synuclein in a sample”. It is unclear if the intended use of the method is now different, or if the method is both “for” diagnosing and “for” detecting p-α-syn nor is it clear how these two intended uses of the method should be distinguished.
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this case, the claims recite an outcome (diagnosis/monitoring) but contain no steps for actually achieving this result. Previous claims 10 and 11 required that the method actually be used to achieve these results, but no such requirement exists in the instant claims, only a recitation of the mindset of the user (what is it for).
Therefore, claims 1, 3-4, 6-9, and 12-13 are indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-9, and 12 are rejected under 35 U.S.C. 101 because the claims are drawn to the observation of a natural phenomenon without a practical application of that observation, i.e., the claims are drawn to a judicial exception without significantly more. This rejection has been modified to address the amendments.

Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. The claims are methods and fall within the statutory category of a process.

Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, claim 1 recites “for diagnosing alpha-synucleinopathies or for monitoring the treatment response of a medicament used to treat alpha-synucleinopathies”. The claim does not explicitly perform this step, as the body of the claim only performs two steps and neither explicitly require any form of diagnosis or monitoring. However, a preamble is a limitation where it gives “life and meaning” to a claim. A method of detecting α-syn, which might include only the recited steps, could still be considered to fail to infringe the instant method as no diagnosis is made. A diagnostic method is materially different than one of mere detection, and so the preamble is considered (in one interpretation; see §112(b) rejection above) to provide a limitation whereby the results of the method are used to inform a relevant audience as to the implications of that observation, which is a judicial exception.

Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually and in combination to determine whether they integrate the exception in to a practical application. Examples that have been found by the Courts in which the exception was not integrated into a practical application include:
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used ("apply it")
Adding insignificant extrasolution activity to the exception ("mere data gathering")
Generally linking the use of the exception to a particular technological environment or field of use 

In this case, the method of claim 1 is the required data gathering steps. The data is gathered at a high level of generality: provide the sample (wholly necessary to diagnose a subject) and applying the sample to a luminescence assay (a means for gathering the required data). The claims recite certain aspects of how the data should be gathered (e.g., TR-FRET), but how the data is gathered is not a practical application of the data gathered.  Once the phenomenon is observed, the claims merely direct others that the gathered information is “for” a diagnosis/monitoring, i.e., instructions to “use” that data to diagnose or monitor treatment. This is essentially instructions to “apply it”, which is not a practical application within the meaning of the phrase. This is similar to the fact pattern in Mayo v Prometheus case. In Mayo, a drug was administered, the natural metabolites were measured, and a conclusion was made about treatment efficacy; this was deemed ineligible by the Supreme Court. In the same way for the monitoring aspect, treatment is administered, a-syn levels are measured, and a conclusion is made about treatment efficacy. It was also found in Mayo that steps prior to this constituted routine data gathering, instructing the artisan to engage in conventional, well-known practices and then "warning" the user of the implications of the data; this was not eligible in Mayo and thus the instant claim(s) are not patent eligible.
Claim 9 recites treatment, which in many cases is a practical application. However, this step need not ever happen as the limitations of the claim are entirely optional. The claim recites administering treatment “if”; where this “if” condition is not met, no treatment is administered and thus claim 9 does not require any actual treatment/practical application. Note that this is distinguished from claim 13 (not rejected) because claim 13 requires that the patient has been diagnosed or monitored and that treatment is actually administered. There are no embodiments of claim 13 where the subject does not receive an “effective amount of an antibody binding an epitope on alpha-synuclein” and so this rises to the level of a practical application of the method.
Claims 3 and 4 describe how to gather the data and so cannot be a practical application of the gathered data.
Claims 6-8 are also directed solely to the required data gathering step.
Claim 12 is directed to where the phenomenon can be observed, not to any practical application of the gathered data.

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. In this case, there are no steps after the diagnosis/monitoring step. The data gathering steps represent no more than what was routine and conventional. In addition to Foulds, Bidinosti, and Gardai discussed below, Simonsen (IDS 2/24/21 p.13) tables 1-3 disclose that a-syn was routinely measured in a subject’s sample and routinely measured via fluorescence assay.
It is also noted that the specification discloses that the data gathering steps—the luminescence assays—used “two commercial kits” (p.12), providing evidence that the data gathering portion represents no more than using known reagents in a known, conventional manner.
The following is also cited as evidence that, when informed to detect a protein, TR-FRET was a routine and conventional choice:
US 20170067907 (form 892) claims 1, 10, 14, and 16, describing detecting antibodies using TR-FRET
WO 2014094138 (form 892) claim 21, describing a TR-FRET assay using two antibodies and two fluorophores to detect a compound
US 20050175601 (form 892) claims 9-17, describing using TR-FRET to detect and screen compound interactions.
McGiven (form 892) uses TR-FRET to detect proteins (antibodies) in serum
The Examiner also cites Molecular Devices (form 892), establishing that the technology of TR-FRET necessarily uses one fluorophore with a longer fluorescence time than another, because the technology benefits over other FI technologies by allowing “a distinction between short- and long-lived fluorescent signals” (p.1).
The Examiner also cites Baldo (form 892) and Cui (form 892), which demonstrates that using two antibodies in TR-FRET—one with the donor and one with the acceptor—was a conventional choice (Baldo p. 264 C2; Cui figure 1). This is in addition to the art already cited, e.g., Bidinosti.
The Examiner appreciates that these reference are not strictly limited to blood, though several of the above references describe using TR-FRET with a blood sample. The Examiner also appreciates that these references are not detecting the same protein as the instant claims. However, both α-syn and blood represent part of the judicial exception itself as α-syn describes what is important to measure (informing others of its relevance) and blood describes where the judicial exception may be observed. Thus, as these aspects of the claims are part of the judicial exception, they cannot be “additional elements”.
The Court in Ameritox v Millennium 88 F.Supp.3d 885 (2015) determined that while the decision in Mayo tied the notion of well-understood and conventional steps to "activity already engaged in by the scientific community", the Court when deciding Myriad v Ambry couched the question as "techniques that a scientist would have thought" to use. Thus, the relevant question when determining whether or not a technique was routine and conventional is not necessarily that the steps were strictly practiced in the art prior to the invention as in Mayo, but whether the techniques are those that would have been thought of by the artisan given the relevant information. This conclusion is supported not only by the Ameritox case, but also by the decision in Ariosa v Sequenom, where the sample was clearly unconventional (maternal plasma had routinely been disregarded as medical waste) but when provided with information regarding the natural relationship between cffDNA in maternal plasma and a diagnosis, the remaining portion of the claim was drawn to no more than "known laboratory techniques". This is also supported by the decision in Myriad v Ambry, where the probes for BRCA1 were previously unknown, but represented no more than a standard technique for detection; "any scientist engaged in obtaining the sequence of a gene in a patient sample would rely on these techniques".
Here, once informed of the relationship between α-synuclein/phospho-alpha-synuclein in the blood and a diagnosis of an alpha-synucleinopathy, TR-FRET represents no more than a known laboratory technique useful for observing/detecting these proteins, where it was routinely used to detect proteins/compounds, well-known to operate on the convention of one fluorophore outlasting another, and conventionally used with a donor-antibody and acceptor-antibody. Thus, all of the additional elements—which are all directed to the data gathering step—were well-known, routine, and conventional. Thus, they do not offer “significantly more” than the judicial exception itself. 
Therefore, claims 1, 3-4, 6-9, and 12 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Foulds (previously cited) in view of Bidinosti (previously cited) and further in view of Gardai (US 20140186294). This rejection has been modified to address the amendments.
Regarding claim 1, Bidinosti teaches the TR-FRET assay to detect a-syn (abstract). Bidinosti teaches this assay possesses many benefits for biomarker development with “superior performance parameters for the rapid screening of large biomarker cohorts…essential to the development of PD therapies” (p.33691). The FRET assay is a luminescent assay (p.33693 C1). Further, Bidinosti teaches using this assay on brainstem lysates obtained from a subject (mice; p.33696 C2-p.33697 C1) as well as CSF obtained from humans (p.33697 C1), comparing these results to a control (p.33697 C1). By obtaining these samples, they were necessarily “provided”, particularly in light of the fact that the assay was actually performed. Bidinosti teaches the assay was in vitro (e.g., p.33701 C2). Bidinosti teaches using two different antibodies that bind epitopes of a-syn: SynBa2 and SynBa3 (p.33695 C1). Bidinosti teaches an important feature of assay is the “long-lived fluorescence of the Tb donor fluorophore” (p.33693 C1). No such comment is made regarding the acceptor fluorophore, suggesting to the ordinary artisan that the donor has a longer fluorescence time than the acceptor. Bidinosti teaches TR-FRET as useful for diagnostic purposes (p.33703 C1). Bidinosti uses the method to differentiate PD from controls (figure 6b), indicating the method is “for” diagnosing such subjects. Bidinosti teaches the donor is Lumi4-Tb® (which is a Tb2+ cryptane) and the acceptor is d2 (p. 33962 C2), meeting the limitation of two different fluorophores.
Bidinosti does not teach a blood, plasma, or serum sample.
Nevertheless, one of ordinary skill in the art would have found the use of such a sample obvious. Foulds teaches an in vitro method of detecting α-syn levels in blood (p.4-5, Methods) and that a-syn levels in blood are diagnostic of Parkinson’s (abstract) while Bidinosti teaches a-syn is diagnostic of Parkinson’s (figure 6b) and quantification is essential for developing Parkinson’s therapeutics (abstract). Foulds also teaches a-syn levels are elevated in the plasma of PD subjects compared to healthy controls as well as increase as PD progresses (abstract). This would have made obvious to one of ordinary skill in the art at the time of filing application of the method of Bidinosti to a plasma sample because both Foulds and Bidinosti teach α-syn levels are diagnostic of Parkinson’s (an alpha-synucleinopathy), Foulds teaches the levels of α-syn in plasma are diagnostic of Parkinson’s, and Bidinosti teaches a method for detecting α-syn.
Additionally, Gardai teaches a method of determining the level of alpha synuclein (a-syn) in a blood sample or plasma sample from a subject (paragraphs 41, 79); this sample is clearly from a subject (“blood sample of a subject”; paragraph 41) and so necessarily requires the step of providing that sample from the subject. Gardai teaches that the levels of a-syn can be assessed directly at the protein level using Luminex® analysis, which is well-known in the art to be a luminescence assay. Thus, one of ordinary skill in the art is also provided a reasonable expectation that luminescence assays can be used to measure α-syn in blood and it would have been obvious to use TR-FRET as that luminescence assay because of the stated benefits of the technology as described above. Bidinosti also teaches the assay is similar to earlier ELISA-based methods, citing El-Agnaf, which is disclosed in Bidinosti as detection of a-syn in human plasma as a biomarker for PD (citation 33). Thus, Bidinosti also provides a reasonable expectation of success when applying the TR-FRET assay to the blood samples of Foulds.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method (e.g., Bidinosti’s method of detecting a-syn is an improvement over traditional sandwich ELISA), and a person of ordinary skill would recognize that it would improve similar methods (e.g., Fould’s detection of a-syn in blood or plasma) in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740.
Regarding claim 3, there is no special definition of “identical” in the specification and so an ordinary definition must be used. Oxford (from 892) defines this term as “similar in every detail; exactly alike”. Thus, a reasonable interpretation of this phrase is that the method utilizes at least two antibodies which are identical, which in this case means they bind the same epitope, have the same CDRs, are conjugated to the same fluorophore, etc.
Foulds teaches the method was previously described in Foulds 2011 (p.5 C1). Foulds 2011 (form 892) teaches that the immunoassay uses 0.2 µg/mL diluted 1:1000. This is 0.2 pg of antibody used in the assay. An average molecular weight of antibody is 150 kDa, or 150 grams/mol, with a mol defined as 6.02214076x1023 entities. This means that Foulds used approximately 8.03 x 1020 identical antibodies, and so the method of Foulds is one “using two identical antibodies binding to alpha-synuclein”. 
Similarly, Bidinosti used 1 µL of a 0.3 ng/µL antibody stock, where one stock contained identical Tb labeled antibodies and the other contained identical d2 labeled antibodies. 0.3 ng of identical antibody is more than 1000-fold more than used in Foulds and so necessarily also teaches “using two identical antibodies binding to alpha-synuclein”.
Thus, it would have been obvious to one of ordinary skill in the art to use at least two identical antibodies, including using two identical antibodies which are bound to the donor fluorophore and two identical antibodies bound to the acceptor fluorophore because the art teaches that antibody concentrations should be on the order of 1020-1023 antibodies for each population.
Regarding claim 4, Foulds discloses using two different antibodies: one binding pS129 and the other binding full length a-syn. Foulds also teaches that plasma levels of p-α-syn serve as a diagnostic tool, being higher in PD patients than in healthy controls (abstract). Foulds also teaches that total α-syn serves as a tool for monitoring the progression of PD as it increases as the disease progresses (abstract). Thus, it would have been obvious to use the known a-syn antibodies taught by the art, such as SynBa2/3 and pS129, in order to diagnose and monitor the alpha-synucleinopathy Parkinson’s disease.
Regarding claim 6, Bidinosti teaches the donor is Lumi4-Tb® (which is a Tb2+ cryptane). Selection of this fluorophore would have therefore been obvious as Bidinosti teaches this fluorophore is compatible with the technology when detecting α-syn.
Regarding claim 7, Bidinosti teaches the acceptor is d2 (p. 33962 C2). Selection of this fluorophore would have therefore been obvious as Bidinosti teaches this fluorophore is compatible with the technology when detecting α-syn.
Regarding claims 6-7, it is further noted that in choosing these two fluorophores, this supports the above conclusions regarding the donor having a longer fluorescence time, as chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)).
Regarding claim 8, the method of Bidinosti is a FRET assay, which “relies on the distance-dependent energy transfer between fluorophores” (p.33694 C1-2). Using the method of Bidinosti would have been obvious as above.
Regarding claim 9, one of ordinary skill in the art at the time of filing would have found it obvious to administer a therapeutic a-syn antibody when the detection method shows higher levels than a control. Gardai teaches first detecting increased levels of a-syn as a marker of disease, followed by administering an agent which reduces those levels (paragraph 61). Such agents include antibodies to a-syn (paragraph 99). This concurs with the diagnostic of Foulds. 
Thus, the combination of references teaches the ordinary artisan that increased blood/plasma a-syn compared to a healthy control is indicative of Parkinson’s disease, and that this disease may be treated with anti-a-syn antibodies, making obvious to one of ordinary skill in the art to treat PD in a subject using therapeutic anti-α-syn antibodies when that subject has a positive diagnosis of PD.
Regarding claim 12, Gardai teaches the subject is human (paragraph 50). Bidinosti also teaches the sample is from a human (human CSF), making it obvious to perform the method on a human sample. Foulds explicitly determines that plasma α-syn levels in PD patients (humans; see Methods) is relevant to PD diagnoses as described above. Foulds teaches detecting a-syn in human samples (p.1 C1, 4 C2).
	Regarding claim 13, Gardai teaches administering an a-syn antibody (see discussion above), wherein the patient is diagnosed or monitored by the assay of claim 1 (see discussion above). Further, Gardai teaches the disease is Parkinson’s, e.g., claim 27. Foulds and Bidinosti disclose diagnosing a patient with PD. Thus, it would have been obvious to treat a subject diagnosed with PD using a known treatment for PD.
	Therefore, claims 1, 3-4, 6-9, and 12-13 would have been obvious.
	
Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive.
Applicant argues the §101 rejection is moot as the rejected claims have been canceled. However, Applicant has moved these limitations into claim 1 and so these claims have been rejected. Applicant did not argue the merits of the rejection.
Regarding the §103 rejection, Applicant argues the state of the art is exemplified by Simonsen and notes that Simonsen only used TR-FRET to study CSF, while blood/plasma was analyzed using ELISA, and that Simonsen does not teach that TR-FRET could be used for samples other than CSF. Applicant takes this as evidence that there is nothing in the cited references that would lead a person of ordinary skill in the art to have a reasonable expectation of success when using TR-FRET for blood.
This is not persuasive. Simonsen cannot be viewed in a vacuum and this argument does not address the explicit articulation of a reasonable expectation of success in the rejection itself. As previously stated, other luminescence assays are successful when using blood samples. Moreover, Bidinosti teaches the assay is similar to earlier ELISA-based methods. As the Applicant agrees that ELISA is successful using blood samples, this establishes a reasonable expectation that a similar assay would also work. The bar to be established is one of a reasonable expectation of success, not absolute predictability (MPEP §2143). 
Applicant argues that the specification sets forth that CSF samples were known to be of greater diagnostic utility. Even if arguendo this is true, this does not criticize nor discredit the teachings in the prior art cited, such as those teachings explicitly describing the diagnostic value of blood.
Applicant argues that blood, plasma, and serum have more dissolved materials, though does not articulate the importance of this. The Examiner infers that Applicant is arguing that these dissolved materials interfere with TR-FRET in some way; however, there is no evidence of this.
Applicant argues that CSF samples were more relevant and less variable. Again, even if this is true, this does not criticize nor discredit the teachings in the prior art cited, such as those teaching explicitly describing the diagnostic value of blood. The presentation of an alternative or even a superior sample does not make other alternatives non-obvious.
Applicant argues that the Examiner is using improper hindsight to conclude that TR-FRET had a reasonable expectation of successfully detecting α-syn in blood. This is not persuasive because Applicant does not point to any portion of the rejection which was gleaned only from the specification. Rather, the Examiner set forth facts from the prior art and articulated a rationale as to why this established a reasonable expectation of success, which Applicant fails to address. Further, with the §101 rejection above, the Examiner has cited even more prior art that teaches TR-FRET in combination with blood samples, whereas Applicant has merely asserted that no such expectation existed.
Applicant argues there was no motivation to improve “the existing method”. As cited above, methods of using TR-FRET for blood samples existed at the time of filing. Moreover, there is no need to find a motivation to “improve” a method, only that the differences between the instant claims and the prior art would have been obvious. Further, the rejection articulated this reasoning: that TR-FRET was known to have benefits over traditional ELISA and so, when measuring α-syn in blood, one would have found using TR-FRET obvious. While the Applicant argues the Examiner has failed to articulate any reasoning to support a finding of a reasonable expectation of success, this argument ignores the explicit articulation in the previous rejection and included in the above rejection. A mere assertion that there was no reasonable expectation of success is insufficient. Applicant is reminded that “arguments of counsel cannot take the place of factually supported objective evidence" (MPEP§2415).
Applicant reiterates the “lesser purity” argument, but again fails to provide any evidence to suggest that a person of ordinary skill in the art at the time of filing would have expected TR-FRET to be unable to detect α-syn in blood. While one document suggests that blood, plasma, and saliva produce more variable results than CSF, this document fails to establish that this variance rises to the level of unpredictability, particularly when weighed against a prior art document that explicitly tests for α-syn in blood and finds it of diagnostic utility. A true “teaching away" from a concept must be explicit, not just an otherwise general suggestion. Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Such is the case here, where even if the art recognized that CSF was more pure or provided more consistent results, this does not criticize, discredit, or otherwise discourage measuring for the biomarker in blood. Rather, the art cited provides a clear motivation to detect α-syn in blood for the reasons described above.
Finally, Applicant argues that Gardai does not provide additional teachings to apply TR-FRET to non-CSF samples. This is unpersuasive. Rather, Gardai teaches determining phagocytic activity in blood samples (paragraph 29), and explicitly suggests using TR-FRET to detect this phagocytosis (paragraph 65).

Conclusion
It is noted that Applicant states that the amendments do not introduce new matter (remarks 1/10/22 p.4); however, Applicant also does not point out any specific support for these amendments. As noted above, nowhere in the specification is the phrase “identical” used, which is now a claim limitation for claim 3. For the reasons described above, this is not considered to introduce new matter. Briefly, an assay does not typically use a single, individual antibody, nor would it be expected that the kits used in the specification contained a single antibody rather than a plurality of antibodies conjugated to the donor fluorophore and a plurality of antibodies conjugated to the acceptor fluorophore. Where those antibodies bind the same target or are monoclonal copies of one another and are the same in every other way, those antibodies would be considered identical. As this is the expectation when using antibodies, there is implicit support for the method using “two identical” antibodies.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649